Citation Nr: 1424540	
Decision Date: 05/23/14    Archive Date: 06/06/14

DOCKET NO.  08-22 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder, claimed as secondary to a right knee disorder. 


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and D.W.




ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1984 to August 1984, and had additional periods of active duty for training (ADT) and inactive duty for training (IADT) with the Army National Guard and Air National Guard from August 1984 to January 1990, and from November 1998 to November 2004.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The Veteran testified at a June 2010 travel Board hearing before the undersigned Acting Veterans Law Judge; a copy of the hearing transcript is of record. 

The issue of entitlement to service connection for a left knee disorder, claimed as secondary a right knee disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed arthritis in the right knee with a lateral menisectomy in 2004.

2.  The Veteran had no functional impairment in the right knee shown on a 1997 National Guard enlistment examination.  

3.  The Veteran sustained a hyperextension injury to the right knee while serving on ADT in June 1999.

4.  The Veteran had chronic right knee symptoms and pathology shown since the June 1999 ADT injury.   


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right knee arthritis, status post lateral menisectomy, have been met.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  Because this decision constitutes a full grant of the benefits sought on appeal with respect to the claim for service connection for a right knee disorder, and because the Board is remanding the remaining issue on appeal, no further discussion regarding VCAA notice or assistance duties is required. 

Service Connection Law

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Active military, naval, or air service includes any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2013).  ADT includes full-time duty performed for training purposes by members of the Reserves and National Guard of any state. 38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) and (3).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ADT, or from an injury incurred or aggravated while performing IADT. 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002). 

The definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training or inactive duty for training.  The Court of Appeals for Veterans Claims (Court) has held that this statute, in effect, means that, if a claim relates to period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active service and the claimant does not achieve veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995).

When a claim for service connection is based upon an injury which occurred during a period of ADT or IADT, presumptive periods and the presumption of sound of condition do not apply, regardless of whether the individual had a prior period of active service.  Smith v. Shinseki, 24 Vet. App. 40, 44-46 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. 
§ 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If a disorder was not "noted" on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.306; Wagner, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. 
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Service Connection Analysis

As noted above, the record shows the Veteran served on active duty from June 1984 to August 1984, and that he had additional periods of active duty for training (ADT) and inactive duty for training (IADT) with the Army National Guard and Air National Guard from August 1984 to January 1990, and from November 1998 to November 2004.  The Veteran does not contend that he injured his right knee during active duty between June 1984 and August 1984.  Instead, he contends that he sustained injuries to the right knee during ADT in 1985 and 1999.  

Because the Veteran served on active duty for a period of approximately two months at the beginning of his initial period of service from June 1984 to January 1990, the Board finds that 38 U.S.C.A. § 1111 presumption of soundness applies to that period of service only.  A right knee disability was not "noted" on a January 1984 enlistment examination.  While the Veteran later identified a history of surgery to the right knee, absent any complaints or functional limitations in the right knee at service entrance, the Board finds that the Veteran was in sound condition with regard to the right knee at service entrance in June 1984.  The record shows that the Veteran was treated for right knee strain during ADT in July 1985 and past surgery to the right knee was noted at that time.  He had no further complaints related to the right knee during his initial period of service from June 1984 to January 1990, and no further right knee complaints were shown until the 1999 injury to the knee during the Veteran's second period of active duty.   

Because the period of service from November 1998 to November 2004 consisted only of active duty for training, the presumptive periods and the presumption of sound of condition do not apply to that period of service.  See Harris v. West, 13 Vet. App. 509, 511 (2000) (per curium) (when a claim is based on a period of active duty for training, there must be evidence that the individual became disabled during that particular period of active duty for training in order for the active duty for training to qualify as active service); Smith v. Shinseki, 24 Vet. App. 40, 44-46 (2010).  The Board finds that the Veteran had no functional impairment in the right knee shown on a September 1997 National Guard enlistment examination.  The examination report, completed in conjunction with the Veteran's second period of enlistment, noted a history of surgery to the right knee and, the Veteran was referred for an orthopedic evaluation of the right knee.  The December 1997 orthopedic evaluation shows that the Veteran had a history of surgery to the right knee but had no present complaints related to the knee, and had no functional limitations to the knee at service entrance.  The Veteran was "cleared" in regard to his right knee "to pursue any and all activities."    

Service treatment records show that in June 1999, the Veteran was seen for symptoms swelling of the right knee due to a "hyperextension" injury.  The injury was stated to occur in the line of duty, and the Veteran was noted to have fluid in the knee.  Two days later, the Veteran was treated for swelling of the right leg, diagnosed as cellulitis, and was put on restricted duty.  He was seen for follow up evaluations for both knee and leg pain.  An evaluation dated one week after the initial right knee injury shows that the knee was very sore and that the Veteran continued to be placed on limited duty. 

The Veteran has provided testimony indicating that after the June 1999 knee injury, he was put on bed rest for the remaining time that he was in summer camp.  He reported that he did seek treatment for the right knee from his private physician subsequent to the 1999 injury.  He also submitted multiple lay statements from friends and family members who report that prior to the 1999 injury, the Veteran did not have any problems related to the right knee.  Private treatment records, dated during the Veteran's second period of enlistment, show that the Veteran was seen in December 2002 for bilateral knee pain.  December 2002 x-rays of the right knee show collapse along the lateral aspect of the right knee.  The Veteran continued to receive treatment for bilateral paltellofemoral pain in 2003.  An April 2003 MRI of the right knee showed osteoarthritic changes in the medial and lateral compartments, and he was also diagnosed with a meniscal tear of the right knee.  The Veteran and a partial lateral menisectomy of the right knee in February 2004.  

Based on the evidence discussed above, the Board finds that the Veteran had no functional complaints to the right knee at service entrance, as shown by a December 1987 orthopedic evaluation of the knee.  He sustained a hyperextension injury to the knee while on ADT in June 1999, and while he was also treated for cellulitis of the right leg at this time, he continued to have complaints specific to the right knee after the initial injury.  The Veteran has provided credible evidence, showing that he had continuous symptoms present in the right knee subsequent to the 1999 injury, and his statements tend to be supported by lay evidence from friends and family members and by private treatment records which show significant pathology in present in the right knee since at least December 2002.  Finally, private treatment records dated identify chronic pathology in the right knee during the Veteran's second period of enlistment, without noting the presence of any intercurrent injury to the right knee.  

While a November 2010 VA examiner opined that the Veteran's right knee condition was less likely than not aggravated in service, the VA examiner reasoned that "there is no documented evidence that the Veteran developed a chronic right knee condition in the military."  The Board finds, however, that the VA examiner failed to discuss pertinent evidence showing that, in addition to cellulitis, the Veteran was treated for a hyperextension injury to the right knee, with complaints specific to the knee at the time of injury, and continued complaints related to the knee on follow-up evaluations.  Additionally, the VA examiner did not consider private treatment records dated from 2002 to 2004, which show that during the Veteran's period of enlistment, he developed a chronic disability in the right knee, ultimately treated with surgery in February 2004.  Accordingly, the Board finds that the November 2010 VA opinion is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion").  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for right knee arthritis, status post lateral menisectomy, is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2004).  


ORDER

Service connection for right knee arthritis, status post lateral menisectomy, is granted.


REMAND

The Veteran contends that a currently diagnosed left knee disorder is secondary to his right knee.  He testified that his left knee disability originated as a result of overcompensating for a right leg disorder in 1999.  He also denied having any trauma or injury to the left knee in hearing testimony and during a November 2010 VA examination.  

Private treatment records associated with the Veteran's service records show that the Veteran was initially seen for left knee pain in December 2002.  Despite the Veteran's denial of a history of injury to the left knee, a March 2003 surgical report shows that the Veteran had reported pain and discomfort in his left knee since August 2002, when he had a "twisting injury to his left knee."  This injury was not shown to have occurred on a period of ADT or IADT.  Accordingly, the Board finds that the Veteran was not credible in reporting no history of trauma or injury to the left knee.  

The Board finds, nonetheless, that because service connection has been granted for right knee arthritis, status post lateral menisectomy, and because right knee symptoms were shown to be present since 1999, a supplemental medical opinion is necessary to address whether a left knee disorder has been aggravated by a now service-connected right knee.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the case to the VA examiner who conducted the November 2010 VA examination (or a suitable substitute) for a supplemental medical opinion regarding secondary service connection for a left knee disorder.  Another examination is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The record should be made available for review in connection with this request.   

The VA examiner(s) should offer the following opinions:

a.  Is it at least as likely as not that a left knee disability is caused by service-connected right knee arthritis, status post lateral menisectomy?

b.  Is it at least as likely as not a that a left knee disability is aggravated (permanently worsened in severity beyond the normal progress of the disease) by service-connected right knee arthritis, status post lateral menisectomy?

The examiner should provide a rationale for his or her opinion with reference to the evidence of record.  In providing an opinion, the VA examiner should note that the Veteran received private treatment for chronic right knee symptoms subsequent to the June 1999 hyperextension injury of the right knee, and that a March 2003 private surgical report shows that the Veteran was additionally treated for a "twisting injury" to the left knee in August 2002.  

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.  

"Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

2.  After all development has been completed, the AOJ should readjudicate the issue on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


